                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAID HALIM,                                          Case No.19-cv-06993-SK
                                                        Plaintiff.
                                   8
                                                                                              ORDER GRANTING PLAINTIFF’S
                                                 v.                                           APPLICATION TO PROCEED IN
                                   9
                                                                                              FORMA PAUPERIS
                                  10     UNITED STATES OF AMERICA,
                                                                                              Regarding Docket No. 4
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed an application to proceed in forma pauperis. Having considered the

                                  14   application and complaint, the Court hereby GRANTS Plaintiff’s application. The Clerk of Court

                                  15   shall issue the summons. Furthermore, the U.S. Marshal for the Northern District of California

                                  16   shall serve, without prepayment of fees, a copy of the complaint, any amendments or attachments,

                                  17   Plaintiff's affidavit and this order upon Defendant.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 18, 2019

                                  20                                                    ______________________________________
                                                                                        SALLIE KIM
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
